GERALD C. MANN               ~.1\
                               GST3s ('1.
                                       T.r?;rA~

A'CT"KaNmcY~~Nm!xaAE.

                                          AZ
                                               w,ki776/
    Hon. Walker Carson
    County Attorney
    HudspGth County
    Sierra Blanca, Texas
    Dear Sir:              Opinion No. O-1967
                           Re: May the Commissioners' Court legally
                                expend county funds for the hos-
                                pitalization of Deputy Sheriff shot
                                while in line of duty?
              Your request for opinion upon the above stated
    question has been received and carefully considered by this
    department.
              "Counties, being component parts of the
        State, have no powers or duties except those
        which are clearly set forth and defined in the
        Constitution and statutes, The statutes have
        clearly defined the powers, prescribed the
        duties, and imposed the liabilities of the com-
        missioners' courts, the medium through which
        the different counties act, and from these
        statutes must come all the authority vested in
        the counties.
              "The grants of power to such governmental
        agencies as counties, townships and school dis-
        trlcts are generally more strictly construed
        than those to incorporated municipalities. The
        Commissioners' Court is not vested with any
        general police power......" (Texas Jurispru-
        dence, Vol. 11, Sec. 36, p. 563)
              "Commissioners' courts are courts of llmit-
        ea jurisdiction, in that their authority extends
        only to matters pertaining to the general wel-
        fare of their respective counties, and that their
        powers are only those expressly or lmpliedlg con-
        ferred upon thetiby law, - that Is, by the Con-
        stitution and statutesof the State."~ (Texas
        Jurisprudence, Vol. 11, Sec. 37, pp. 564-565)
                 Also see the following cases:
Hon. Walker Carson, page 2          o-1967


   Edwards County vs. Jennings, 33 S.W. 585; Seward
   vs. Falls County, 246 S.W. 728; Dun Vapor Elec-
   tric Company vs. Reenan, 30 S.W. 868; City of
   Breckenridge vs. Stephens County, 26 SW (2nd) ,405;
   Scaling vs. Williams, 284,SW 310;
   Moore vs. McLennan County, 255 S.W. 478;
   Hill County vs. Hamilton, 273 S.W. 292;
   Temple Lumber~Co. vs. Commissioners' Court of
   Sabine County, 239 S.W. 668;
   Commissioners' Court vs. Wallace, 15 SW (2nd) 535.
          After a most careful and exhaustive study of this
question we have been unable to find any authority, express
or implied, which would authorize the commissioners' court
of your county to expend county funds for the hospitalization
of a deputy sheriff shot while in line of duty.
          You .are, therefore, respectfully advised that it
is the opinion of this department that your question should
be answered in the negative and it is so answered.
                               Very truly yours
                             ATTORNEY GENERAL OF TEXAS


                               By s/Wm. J. Fanning
                                    Wm. J. Fanning
                                         Assistant
WJF:AW;wc

APPROVED FEE 20, 1940
s/W. F. Moore
FIRST ASSISTANT
ATTORNEY GENERAL
Approved Opinion Comm$ttee Bs s/BwB Chairman